 



Exhibit 10.1
Annual Bonus Compensation Earned in 2005 and Long-Term Incentive Compensation
Earned in 2003-05.
Annual Bonus Compensation Earned in 2005 and Long-Term Incentive Compensation
Earned in 2003-05. The Executive Compensation Committee approved the following
awards pursuant to the terms of the 2004 Rohm and Haas Company Annual Incentive
Plan and the 2004 Long-Term Performance Share Plan and special awards for
Dr. Brondeau and Mr. Croisetiere of $83,762 each.

                  Executive Officer   Annual Awards   2003-05 Long-Term Award
Rajiv L. Gupta, Chairman, CEO and President
  $ 1,437,150     $ 904,295  
Alan E. Barton, Vice President, Coatings
    335,049       221,346  
Pierre R. Brondeau, Vice President, Electronic Materials
    418,811       221,346  
Jacques M. Croisetiere, Vice President, CFO
    418,811       196,576  
Robert A. Lonergan, Vice President, General Counsel and Corporate Secretary
    354,650       238,105  

